 

Exhibit 10.0

 

Loan Amendment

 

This agreement made as of this 11th day of February 2016 by and between
____________________ and Full Spectrum Inc. (the "Company").

 

Whereas the Company is indebted to _________ in the principal amount of $550,000
and interest of $272,408 through December 31, 2015 ("Loan"); and

 

Whereas the Parties wish to amend certain terms respecting the Loan as stated
below:

 

It is hereby agreed:

 

1.       All principal and interest outstanding under the Loan along with any
additional interest accrued from January 1st, 2016 forward shall be due and
owing on April 1, 2017. Additional interest on the principal amount stating
January 1st, 2016 shall accrue at the rate of 6% per annum. The Company, at it's
election, may pay the outstanding principal and interest prior to April 1, 2017
without penalty with the interest accrued to that date.

 

2.       ____________ waives any penalties or defaults existing as of this date.

 

3.       All other terms of the Loan shall continue.

 

Full Spectrum Inc.

 

     

 



 

 